SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

480
KA 08-01038
PRESENT: SCUDDER, P.J., SMITH, CENTRA, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

WESLEY KIRKLAND, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT B. HALLBORG,
JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Shirley
Troutman, J.), rendered March 27, 2008. The appeal was held by this
Court by order entered December 30, 2009, decision was reserved and
the matter was remitted to Erie County Court for further proceedings
(68 AD3d 1794). The proceedings were held and completed (Sheila A.
DiTullio, J.).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court